Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed November 6, 1975, upon his conviction of attempted grand larceny in the second degree, upon his plea of guilty. Sentence affirmed. Defendant’s contention that the sentence which he received is excessive is rejected as being without merit. The sentencing court has broad discretion in this area and no circumstances have been presented which would justify our interference (see People v Skokan, 53 AD2d 708; People v Hassler, 53 AD2d 738; People v Mashaw, 50 AD2d 988). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.